Citation Nr: 1120394	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO. 05-34 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to October 1963.

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO), which denied service connection for a right hip condition. 

This matter was previously before the Board in July 2009 and was remanded for additional development. The claims for service connection for bilateral hearing loss and tinnitus that were also remanded at that time have since been granted by a September 2010 rating decision. The Veteran has not filed a notice of disagreement with those grants and those matters are not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed a right hip disorder in service, specifically from having to perform guard duty on his feet. 

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In accordance with the July 2009 Board remand directions, the Veteran was afforded a VA medical examination in November 2009, which provided specific medical opinions pertinent to the issue on appeal. However, the Veteran, through his representative, claimed in his April 2011 Written Brief Presentation that the November 2009 VA examination was inadequate because a MRI of the Veteran's hip was not obtained.  The Veteran appears to contend that an MRI is necessary to evaluate soft tissue problems.  

Although the November 2009 VA examiner obtained x-rays, no MRI was obtained.  The VA examiner found that although Dr. K. provided a diagnosis of right trochanteric bursitis, Orthopedic Services at that facility did not make that diagnosis.  However, the examiner did not indicate that he considered a June 13, 2005 VA physical therapist note reporting that the Veteran had signs/symptoms consistent with trochanteric bursitis.  As such, the prior VA examination was inadequate and a new VA examination is necessary to determine whether the Veteran has trochanteric bursitis due to service, including the obtaining of a MRI.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall arrange for a VA examination to determine whether the Veteran has trochanteric bursitis, or any other right hip disorder, due to service.  

The claims file shall be made available to and be reviewed by the examiner, as well as a copy of this remand.  The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any right hip disorder found to be present, specifically including trochanteric bursitis, had its onset in, was aggravated by, or is otherwise related to active service. 

The VA examiner will also obtain a MRI to determine if the Veteran has trochanteric bursitis, or any other current right hip disorder.

In rendering this opinion, the examiner shall specifically address the Veteran's in-service complaints of, and treatment for, the right hip, the private medical records, and the VA medical records, including the June 13, 2005 VA physical therapist note indicating symptoms of trochanteric bursitis, and the prior VA examination.

The rationale for all opinions expressed shall be provided in a legible report.  If a definitive opinion cannot be provided without resort to speculation, the examiner must fully explain the rationale for such a finding.

2.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




